Per Curiam.
Tlhe certiorari in this case was allowed to review a proceeding in a landlord and tenant case in the Bayonne District Court.
The printed book furnished to the court purports to show a record of the transcript of the docket of the Biayonne District Court. There is no mention made that a trial was had in that court or that any testimony was taken, or that any judgment was rendered or entered in that court. There is nothing for this court to review. The certiorari allowed in this case will be dismissed, with costs.